Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was a grinder in a plant making steel forgings. On June 6, 1950, while pushing forgings off a skid he sustained a strain of the lumbosacral back. He continued working, however, until October, 1952, when he reached the age of sixty-eight years and was retired under the union rules in the plant. He did not leave the labor market, but thereafter looked for employment, including an application to the unemployment insurance office. Claimant has been allowed a temporary reduced earnings award. The issue before the board and on this appeal is whether the sprain in 1950 did or did not aggravate or affect an underlying condition of osteoarthritis. It is conceded that claimant had osteoarthritis in 1950 and that he continued to have it since; and that it is a pathological condition not itself caused by the work or by the accident. The question is one of medical judgment and opinion; and the board had evidence before it which we regard sufficient to be treated as substantial, that claimant’s condition was adversely affected by the sprain. One physician said that in his view, the accident of 1950 “ in combination with the arthritis constituted his disability”. Another physician testified that “it is reasonable to assume that his present [January, 1954] disability is at least in part due to the accident ”. This seems to us to sustain the award based on reduced earnings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.